Case 1:15-cv-20098-RNS Document 173 Entered on FLSD Docket 03/19/2019 Page 1 of 18
Case 1:15-cv-20098-RNS Document 173 Entered on FLSD Docket 03/19/2019 Page 2 of 18
Case 1:15-cv-20098-RNS Document 173 Entered on FLSD Docket 03/19/2019 Page 3 of 18
Case 1:15-cv-20098-RNS Document 173 Entered on FLSD Docket 03/19/2019 Page 4 of 18
Case 1:15-cv-20098-RNS Document 173 Entered on FLSD Docket 03/19/2019 Page 5 of 18
Case 1:15-cv-20098-RNS Document 173 Entered on FLSD Docket 03/19/2019 Page 6 of 18
Case 1:15-cv-20098-RNS Document 173 Entered on FLSD Docket 03/19/2019 Page 7 of 18
Case 1:15-cv-20098-RNS Document 173 Entered on FLSD Docket 03/19/2019 Page 8 of 18
Case 1:15-cv-20098-RNS Document 173 Entered on FLSD Docket 03/19/2019 Page 9 of 18
Case 1:15-cv-20098-RNS Document 173 Entered on FLSD Docket 03/19/2019 Page 10 of 18
Case 1:15-cv-20098-RNS Document 173 Entered on FLSD Docket 03/19/2019 Page 11 of 18
Case 1:15-cv-20098-RNS Document 173 Entered on FLSD Docket 03/19/2019 Page 12 of 18
Case 1:15-cv-20098-RNS Document 173 Entered on FLSD Docket 03/19/2019 Page 13 of 18
Case 1:15-cv-20098-RNS Document 173 Entered on FLSD Docket 03/19/2019 Page 14 of 18
Case 1:15-cv-20098-RNS Document 173 Entered on FLSD Docket 03/19/2019 Page 15 of 18
Case 1:15-cv-20098-RNS Document 173 Entered on FLSD Docket 03/19/2019 Page 16 of 18
Case 1:15-cv-20098-RNS Document 173 Entered on FLSD Docket 03/19/2019 Page 17 of 18
Case 1:15-cv-20098-RNS Document 173 Entered on FLSD Docket 03/19/2019 Page 18 of 18



       date of the transfers, post-judgment interest, and awarding EGI-VSR’s attorney’s fees and costs,

       and awarding EGI-VSR all other fair and/or equitable relief.

                                       DEMAND FOR JURY TRIAL

              EGI-VSR demand a trial by jury on all of its claims.

       Dated: March 19, 2019                       Respectfully submitted,


                                                   By:     /s/ Detra Shaw-Wilder
                                                           Detra Shaw-Wilder
                                                           Dwayne Robinson
                                                           Kozyak Tropin & Throckmorton P.A.
                                                           2525 Ponce de Leon, 9th Floor
                                                           Miami, Florida 33134
                                                           Phone: (305) 377-0656
                                                           Fax: (305) 372-3508
                                                           dps@kttlaw.com
                                                           drobinson@kttlaw.com

                                                           and

                                                           Andrew W. Vail (admitted pro hac vice)
                                                           JENNER & BLOCK LLP
                                                           353 N. Clark Street
                                                           Chicago, Illinois 60654
                                                           Phone: (312) 840-8688
                                                           Facsimile: (312) 840-8787
                                                           avail@jenner.com

                                                           Attorneys for EGI-VSR, LLC




                                                      18
